 1    ROBERT F. KNOX (SBN 71524)
      bob@robertfknox.com
 2    REED E. HARVEY (SBN 161318)
      rehlawoffice@gmail.com
 3    LAW OFFICE OF ROBERT F. KNOX
      503 Alameda Del Prado Suite 303 C
 4    Novato, CA 94949
      Telephone: (415) 234-6913
 5    Facsimile: (415) 234-6439
     Attorney for Plaintiffs
 6 DONALD DURBEN AND REBECCA DURBEN
 7 SANDRA E. STONE (SBN 161267)
     sstone@plawp.com
 8 ANDREW P. COLLIER (SBN 232647)
   acollier@plawp.com
 9 PACIFIC LAW PARTNERS, LLP
     2000 Powell Street, Ste. 950
10 Emeryville, CA 94608
   Tel: (510) 841-7777
11 Fax: (510) 841-7776
12 Attorneys for Defendant
   STATE FARM GENERAL INSURANCE
13 COMPANY
14
                                    UNITED STATES DISTRICT COURT
15
16                      EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO
17
18    DONALD DURBEN and REBECCA                      )       Case No. 2:16-cv-00754-MCE-EFB
      DURBEN,                                        )
19                                                   )
               Plaintiffs,                           )       STIPULATION AND ORDER TO REFER
20                                                   )       ACTION TO VOLUNTARY DISPUTE
                      vs.                            )       RESOLUTION PROGRAM (VDRP)
21                                                   )       PURSUANT TO LOCAL RULE 271
      STATE FARM GENERAL INSURANCE                   )
22    COMPANY and DOES 1 to 10,                      )
                                                     )
23                   Defendants.                     )
                                                     )
24    ______________________________________)
25
26           Pursuant to Local Rule 271(i), the parties hereby stipulate to submit the above-entitled

27    action to the Voluntary Dispute Resolution Program. Since this case is at issue, discovery is
28
                                                         1
      Case No. 2:16-cv-00754-MCE-EFB      STIPULATION AND ORDER RE VDRP – LOCAL RULE 271
 1   closed and dispositive motions have been heard and determined by this Court, the parties propose
 2   that the VDRP process be completed within 90 days of the date this Stipulation and Order is
 3
     filed, and that the Neutral file confirmation of that completion within 30 days thereafter. If the
 4
     case has not been resolved by the VDRP process, the parties propose that they be required to file
 5
     a Joint Notice of Trial Readiness within 30 days after the completion of the VDRP process.
 6
 7   Dated: March 30, 2020

 8                                                         /s/ Robert F. Knox 4/3/20
                                                                  ROBERT F. KNOX
 9                                                                Attorney for Plaintiffs
10
11                                                    /s/ Andrew P. Collier (as authorized on
                                                    3/31/20)
12                                                           PACIFIC LAW PARTNERS LLP
                                                             By: ANDREW P. COLLIER
13                                                               Attorney for Defendant
14
15                                                 ORDER

16          Pursuant to Local Rule 271, this case is hereby referred to the Voluntary Dispute
17   Resolution Program (“VDRP”) of this Court. The parties are ordered to participate in that VDRP
18
     as required by Local Rule 271 and as directed by the VDRP Administrator.
19
            The VDRP process shall be completed within 90 days of the date this Stipulation and
20
     Order is electronically filed, and the Neutral shall file confirmation of that completion within 30
21
22   days thereafter. If the case has not been resolved by the VDRP process, the parties are ordered to

23   file a Joint Notice of Trial Readiness within 30 days after the completion of the VDRP process.

24          IT IS SO ORDERED.
25
     Dated: April 8, 2020
26
27
28
                                                      2
     Case No. 2:16-cv-00754-MCE-EFB       STIPULATION AND ORDER RE VDRP – LOCAL RULE 271
